Title: To James Madison from Hezekiah Niles, 6 March 1818
From: Niles, Hezekiah
To: Madison, James


Hon. Sir
Balt. March 6. 1818.
In consequence of a letter from Mr. Cutts, I herewith forward the Weekly Register from March last. It was strangely neglected; as things must sometimes be even if a man can do every thing for himself, which I cannot.

I take this occasion, as a member of the republic, gratefully to offer you the homage of my respect for services rendered to my country—the homage of the heart.
H Niles
